Citation Nr: 0304403	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  94-09 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for lumbar syndrome 
with degenerative changes, currently evaluated as 40 percent 
disabling.

2.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1993 rating decision of the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which increased the disability 
evaluation for the veteran's service-connected lumbar 
syndrome with degenerative changes (hereinafter a "low back 
disorder") from 20 to 40 percent and denied a total rating 
for compensation purposes based on individual unemployability 
(hereinafter a "TDIU").  In March 1994, the veteran was 
afforded a hearing before a member of the Board sitting at 
the RO.  Thereafter, the veteran's appeal came before the 
Board on three earlier occasions; in January 1996, in August 
1997, and in February 2000.  

(The claim for a TDIU will be the subject of the Remand that 
follows this decision.)


FINDINGS OF FACT

1.  The veteran's low back disorder is manifested by adverse 
symptomatology including pain and limitation of motion that 
equates to no more than severe lumbosacral strain.

2.  The scope of the veteran service connected low back 
disorder does not include a fractured vertebra, ankylosis, or 
intervertebral disc syndrome. 




CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for a low 
back disorder are not met.  38 U.S.C.A. §§ 1155, 1151, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.71a, Diagnostic Codes 5003, 5010, 5295 (2002); Sabonis 
v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA) of 2000

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).

The record reflects that the veteran has received the degree 
of notice which is contemplated by law.  In this regard, by 
the RO decision, the statement of the case, the supplemental 
statements of the case, correspondence with the veteran, and 
the Board's remands, the veteran and his representative have 
been notified of the laws and regulations governing his claim 
for an increased rating, including notice of the VCAA, and 
the reason for the determination made regarding his claim.  
The RO has also notified the veteran of which medical records 
it obtained, which it had been unable to obtain, and placed 
the veteran on notice that it was ultimately his 
responsibility to obtain these records.  See RO 
correspondence to the veteran dated in February 1996, March 
1996, November 2000, and March 2001.

Moreover, VA has made reasonable efforts to obtain all 
relevant records.  Specifically, the information and evidence 
that have been associated with the claim's file consist of 
the veteran's service medical records, post-service medical 
records, written arguments presented by the veteran and his 
representative in support of his claim, lay statements from 
friends of the veteran and a potential employer, and the 
veteran's testimony at a personal hearing.  In addition, the 
veteran was asked to provide information regarding his 
treatment and the veteran thereafter filed or the RO 
thereafter obtained all available and identified medical 
records.  Also, in August 2002, the veteran notified the RO 
that there was no other evidence left to obtain in connection 
with his appeal other then treatment records held by the 
Nashville VA medical center (VAMC).  Tellingly, a review of 
the record on appeal shows that the RO had already obtained 
and associated with the claim's file these records.  
Furthermore, the RO obtained medical opinion evidence 
regarding the current severity of the veteran's service 
connected low back disorder at VA examinations in June 1999, 
along with the addendum to that examination, and in June 
2002.

Therefore, the Board concludes that all relevant evidence 
have been obtained for determining the merits of the 
veteran's claim and no reasonable possibility exist that any 
further assistance would aid the veteran in substantiating 
the claim.  See 38 U.S.C.A. § 5103 (as amended); 38 C.F.R. 
§ 3.159(d) (as amended).  See also Wensch v. Principi, 
15 Vet. App. 362, 368 (2001).  Also see, Counts v. Brown, 
6 Vet. App. 473, 476 (1994), citing Godwin v. Derwinski, 
1 Vet. App. 419, 425 (1991) (noting that the "duty to assist 
is not unlimited" and that "the duty to develop pertinent 
facts applies to 'all relevant facts.'") (citation 
omitted)); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) 
("'duty to assist' is not a license for a 'fishing 
expedition' to determine if there might be some unspecified 
information which could possibly support a claim . . . [and] 
this duty is limited to specifically identified documents 
that by their description would be facially relevant and 
material to the claim"); cf. Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Accordingly, because there is no 
indication that there is additional outstanding evidence that 
is necessary for a fair adjudication of this issue, 
adjudication of the claim at this juncture may go forward 
because it poses no risk of prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 
(1992).

The Merits of the Appeal

As to the reasons for appeal, the veteran contends that his 
service-connected lumbar syndrome with degenerative changes 
is manifested by increased adverse symptomatology and 
therefore entitles him to an increased rating.  It is also 
requested that the veteran be afforded the benefit of the 
doubt. 

Initially, the Board observes that disability evaluations are 
determined by the application of a schedule of ratings which 
is based, as far as can practically be determined, on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2002).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2002).  
Additionally, although regulations require that a disability 
be viewed in relation to its recorded history, 38 C.F.R. 
§§ 4.1, 4.2, when assigning a disability rating, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Historically, the veteran was granted service connection for 
lumbar syndrome with degenerative changes under 38 C.F.R. 
§ 4.71, Diagnostic Code 5010 (traumatic arthritis)-5295 
(lumbosacral strain) and the RO has most recently rated this 
disability as 40 percent disabling.  See RO decisions dated 
in July 1982, October 1984, February 1986, September 1984, 
and January 1993.

Under Diagnostic Code 5295, lumbosacral strain with only 
slight objective symptoms is noncompensable, with 
characteristic pain on motion is 10 percent disabling, with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion in a standing position is 20 percent disabling, 
and with listing of the whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion is 40 percent disabling.  38 C.F.R. § 4.71a.

Tellingly, a review of the record on appeal reveals 
voluminous treatment records which show the veteran's 
periodic complaints and/or treatment for low back pain and/or 
pain radiating into the lower extremities diagnosed as 
mechanical low back pain, chronic low back pain, degenerative 
disease, and/or lumbar radiculopathy.  See VA treatment 
records dated September 1992, October 1992, November 1992, 
January 1993, July 1993, November 1993, February 1994, May 
1994, July 1994, October 1994, January 1995, June 1995, 
October 1995, November 1995, December 1995, December 2000, 
February 2001, March 2001, April 2001, May 2001, June 2001, 
October 2001, December 2001, and April 2002; lumbar 
computerized tomography (CT) dated in October 1992; lumbar 
magnetic resonance imaging evaluation (MRI) dated in March 
2001; treatment records and/or letter from KR Crabtree, MD, 
dated in August 1992, September 1992, and August 1993; letter 
from John C. Marsh, MD, dated in August 1993; and treatment 
records from Charles V. Love, MD, dated in August 1992, 
September 1992, March 1995, and February 1996.

The record on appeal also contains findings made be VA 
examiners in June 1999, along with the addendum to that 
examination, and in June 2002.  Specifically, when seen by VA 
in June 1999, the veteran complained of "episodes of drawing 
pain."  On examination, the veteran got onto and off of the 
examination table with no difficulty or evidence of pain.  
The lumbar spine had good musculare development, normal 
muscle strength and development, no muscle spasms, no muscle 
tenderness, no postural abnormalities, and no fixed 
deformities.  Deep tendon reflexes were 2 plus, there were no 
sensory changes in the lower extremities, and there was no 
pain on straight leg raising to 60 degrees bilaterally.  The 
range of motion of the veteran's lumbar spine was as follows: 
forward flexion to 80 degrees "without pain," backward 
extension to 25 degrees with "mild pain," left and right 
lateral flexion to 20 degrees without pain, and left and 
right rotation to 25 degrees without pain.  Thereafter, the 
examiner reported that "[t]he veteran was questioned 
carefully as to whether or not there is pain with this range 
of motion activity" and older x-rays showed degenerative 
changes.  The impression was mechanical low back pain with 
normal range of motion.  

In the addendum to the June 1999 VA examination, the examiner 
reported that at the time of the veteran's earlier VA 
examination she had in her possession and reviewed the 
veteran's claim's file.  As to her statement that she did not 
have the claim's file, she reported that what she intended to 
say was that she did not have any prison medical records 
except for a lumbar spine x-ray.  She next reported that the 
veteran did not claim and the record did not show that he had 
been treated for low back problems while in jail.  
Thereafter, the examiner summarized the veteran's medical 
history as seen in the claim's file.  The examiner went on to 
say that the earlier examination findings did not reveal 
radicular pain, adverse neurological symptomatology, muscle 
spasm, or pain on straight leg raising.  Lastly, the examiner 
opined that "[i]t is most likely from the symptomatology 
described in the records that the majority of his symptoms 
are muscular in origin."  The amended diagnoses were 
recurrent low back strain and mild to moderate degenerative 
joint disease.

Initially, as to the June 2002 VA examination, the Board 
notes that, while the examiner at the beginning of his report 
stated that the veteran did not have a claim's file, the 
examiner thereafter provided a detailed summary of the 
veteran's medical history as seen in his claim's file.  
Accordingly, the Board is convinced that the initial 
statement was simply a typographical error.  Next, the Board 
notes that the examination report noted the veteran's 
complaints that he was unable to sit for long periods of time 
and had significant pain with ambulating more than 100 yards.  
The March 2001 lumbar spine MRI was reported to show multiple 
areas of disc bulging, degenerative changes, and 
spondylolisthesis.  And, on examination, sensation was 
intact, deep tendon reflexes were 2 plus/4, and strength was 
5/5 in the lower extremities.  As to the veteran's low back 
pathology, there was some mild to moderate tenderness.  The 
range of motion of the veteran's lumbar spine was as follows: 
forward flexion to 60 degrees "without pain," with flexion 
past 60 degrees revealing moderate amounts of pain, and 
backward extension to 0 degrees "without pain."  Lumbar 
spine x-rays showed degenerative changes that had progressed 
slightly since the October 1995 x-ray.  The impression was 
lumbar spine degenerative disc disease without any 
neurological damage as a result of the degenerative changes, 
decreased flexion, and chronic low back pain.

The Board finds, despite the above complaints and clinical 
findings, because the veteran has already received the 
maximum disability rating possible under Diagnostic 
Code 5295, a claim for an increased rating under Diagnostic 
Code 5295 must be denied.  38 C.F.R. § 4.71 (2002); Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  In addition, the Board 
notes that where, as here, "the appellant is already 
receiving the maximum disability rating" for limitation of 
motion, consideration of the provisions of DeLuca v. Brown, 
8 Vet. App. 202 (1995) (functional impairment due to pain 
must be equated to loss of motion) is not required.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997); see also VAOPGCPREC 36-
97 (Dec. 12, 1997).

Next, the Board will consider whether it would be appropriate 
to rate the veteran's service connected low back disorder 
under another Diagnostic Code, such as residuals of a 
fractured vertebra under Diagnostic Code 5285, ankylosis 
(defined as immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992)) under either Diagnostic 
Codes 5286 (ankylosis of the entire spine) or 5289 (ankylosis 
of the lumbar spine), or intervertebral disc syndrome under 
Diagnostic Code 5293.  See 38 C.F.R. § 4.20.

Initially, the Board notes that, given the 40 percent 
disability rating currently assigned the veteran for his 
service-connected lumbar syndrome with degenerative changes, 
the veteran has already received the maximum award possible 
for limitation of motion of the lumbar spine under Diagnostic 
Code 5292 and further discussion of this rating criteria is 
not warranted.  38 C.F.R. § 4.71a.

As to Diagnostic Code 5285, the Board notes that the record 
on appeal does not show that the veteran ever sustained a 
fractured vertebra.  See lumbar CT dated in October 1992, MRI 
dated in March 2001, and x-rays dated in June 2002.  
Therefore, the Board finds that it would be inappropriate to 
rate his service-connected disability by analogy to 
Diagnostic Code 5285.  See 38 C.F.R. §§ 4.20, 4.71a.  

As to Diagnostic Codes 5286 and 5289, a review of the record 
on appeal does not show the veteran being diagnosed with 
ankylosis of the lumbar spine.  While pain free extension was 
limited to 0 degrees at the veteran's June 2002 VA 
examination, neither that examiner nor any other examiner 
provided the veteran with a diagnosis of ankylosis.  
Therefore, the veteran's service connected disability may not 
be rated by analogy to ankylosis under these rating criteria.  
See Johnston v. Brown, 10 Vet. App. 80 (1997) (In the absence 
of ankylosis, the Board may not rate his service-connected 
cervical spine disability as ankylosis); 38 C.F.R. § 4.71a.

As to Diagnostic Code 5293, the Board notes that, while the 
record on appeal shows the veteran's complaints, diagnoses, 
or treatment for low back pain with pain radiating into the 
lower extremities, it is silent as to any adverse lumbar disc 
pathology.  See lumbar CT dated in October 1992, MRI dated in 
March 2001, and x-rays dated in June 2002.  Moreover, at both 
of the veteran's most recent VA examinations, it was opined 
that the veteran did not have adverse neurological 
symptomatology and the June 2002 VA examiner expressly opined 
that the veteran did not have neurological problems due to 
his degenerative changes.  In addition, a review of the 
record on appeal does not show that the RO expanded the scope 
of the veteran's service connected low back disorder to 
include intervertebral disc syndrome.  See RO decisions dated 
in July 1982, October 1984, February 1986, September 1984, 
and January 1993.  Therefore, the Board finds that it would 
be inappropriate to rate the veteran's service connected low 
back disorder as intervertebral disc syndrome under 
Diagnostic Code 5293.  38 C.F.R. § 4.71a.  

(Parenthetically, the Board notes that the law governing 
rating of intervertebral disc syndrome under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 changed during the pendency of 
the veteran's appeal, effective September 23, 2002.  See 67 
Fed. Rep. 54349 (Aug. 22, 2002).  And, the veteran was not 
provided notice of this change in law.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1990); Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).  However, for the above reasons, 
the Board found that Diagnostic Code 5293 could not be used 
to rate the current severity of the veteran's service 
connected low back disorder.  Therefore, the Board finds that 
it is not prejudicial to the veteran for adjudication of his 
claim to go forward without his being given notice in this 
change in law.  Id.)

Next, the Board notes that each of the ways by which the low 
back is ratable, other than those described in Diagnostic 
Code 5285, contemplates limitation of motion.  See VAOPGCPREC 
36-97 (Dec. 12, 1997).  Therefore, assigning separate ratings 
on the basis of both limitation of motion and other symptoms 
would be inappropriate.  Id; 38 C.F.R. § 4.14 (2002).

Accordingly, the Board finds that there is no basis for 
rating the veteran's service-connected low back disorder 
under rating criteria other than Diagnostic Code 5295 and the 
claim for an increased rating must be denied.  38 C.F.R. 
§ 4.20 (2002); Bowers v. Derwinski, 2 Vet. App. 675, 676 
(1992).

In reaching the above conclusions, the Board has not 
overlooked the veteran's friends September 1993 statements 
regarding the increased severity of the veteran's low back 
pain and the problem this caused the veteran in operating 
farm machinery, the September 1993 letter from a potential 
employer who reported that he would not hire the veteran 
because his back problems would prevent him from doing the 
lifting required by the job, and the veteran and his 
representative's written statements to the RO as to the 
increased severity of the veteran's low back disorder as well 
as the veteran's March 1994 testimony at a hearing before the 
undersigned.  As to the veteran's personal hearing testimony, 
he testified, in substance, that his low back disorder caused 
him ever increasing amounts of pain and limited his ability 
to perform any physical activity, including work his farm 
because he could not do any lifting.  He also reported that 
his low back disorder caused lose of control of his lower 
extremities.  

The Board recognizes that lay witnesses can testify as to the 
visible symptoms or manifestations of a disease or 
disability.  Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
However, their statements as to the severity of the veteran's 
disability are not probative because lay persons (i.e., 
persons without medical expertise) are not competent to offer 
medical opinions.  Moray v. Brown, 5 Vet. App. 211 (1993); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Therefore, the 
Board gives more weight to the clinical evidence of record 
found in the VA examination reports.  Similarly, their 
statements as to the scope to be afforded the veteran's 
service connected low back disorder has no merit, given the 
procedural history cited to above.

Lastly, the Board notes that, because the veteran has 
received the maximum rating possible under Diagnostic 
Code 5295 for a low back disorder, the Board has given 
consideration to the potential application of 38 C.F.R. 
§ 3.321(b)(1) (2002).  Although the veteran has described his 
problems as being so bad that he can not work and at least 
one private examiner opined that his service connected low 
back disorder caused the veteran to be totally disabled (see 
August 1993 letter from Dr. Marsh), the evidence does not 
show an exceptional or unusual disability picture as would 
render impractical the application of the regular schedular 
rating standards.  See 38 C.F.R. § 3.321 (2002).  The current 
evidence of record does not demonstrate that his low back 
disorder, acting alone, has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
38 C.F.R. § 3.321.  Moreover, at the veteran two subsequent 
VA examinations it was first opined that the veteran was not 
disabled and could work and thereafter opined that, his 
service connected low back disorder, when combined with his 
other non service connected disabilities, caused the veteran 
to be unemployable.  It is undisputed that his service-
connected disability has an adverse effect on employment, but 
it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disabilities in 
civil occupations.  38 U.S.C.A. § 1155.  "Generally, the 
degrees of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2002).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes the criteria for 
submission for extra-schedular consideration pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).


ORDER

A rating in excess of 40 percent for lumbar syndrome with 
degenerative changes is denied.


REMAND

As to the claim for a TDIU, the Board notes that a review of 
the record on appeal shows that the veteran's representative 
filed a claim on the veteran's behalf for service connection 
for a psychiatric disorder secondary to the veteran's service 
connected lumbar syndrome with degenerative changes.  See 
December 2002 statement in lieu of a VA Form 646; February 
2003 Brief.  However, the RO has not as yet developed or 
adjudicated this claim.  Tellingly, because the veteran's 
service connected disabilities are currently limited to one 
disability (i.e., lumbar syndrome with degenerative changes, 
evaluated as 40 percent disabling), this claim, if granted, 
could effect the outcome of the veteran's current claim for a 
TDIU.  See 38 C.F.R. § 4.16(a) ("Total disability ratings 
for compensation may be assigned, where the schedular rating 
is less than total, when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities: Provided That, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.") 

Therefore, the Board finds that the claim of service 
connection for a psychiatric disorder is intertwined with the 
veteran's claim for a TDIU.  Accordingly, while the Board 
regrets the additional delay this will cause the veteran, 
adjudication of the TDIU issue must be deferred pending 
adjudication of the claim of service connection for a 
psychiatric disorder by the RO.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (where a claim is inextricably 
intertwined with another claim, the claims must be 
adjudicated together in order to enter a final decision on 
the matter). 

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  After reviewing the claims folder and 
ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed, the RO should 
take adjudicatory action on the claims of 
service connection for a psychiatric 
disorder and for a TDIU.

2.  As to the claim for a TDIU, if the 
benefit sought remains denied, a 
supplemental statement of the case (SSOC) 
must be issued.  

3.  As to the claim of service connection 
for a psychiatric disorder, if the 
benefit sought is denied no subsequent 
action is required by the RO unless the 
veteran files a timely notice of 
disagreement.  See 38 C.F.R. § 20.200 and 
20.300 et all.

After the veteran has been given an opportunity to respond to 
the SSOC, the claims folder should be returned to the Board 
for further appellate review.  No action is required by the 
veteran until he receives further notice, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  The purpose of this remand is 
to comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



